UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7500


TYRONE HURT,

                  Plaintiff – Appellant,

             v.

DEPARTMENT OF CORRECTIONS OF THE STATE OF MARYLAND; ALL
DEPARTMENT OF CORRECTIONS OF THE FORTY NINE STATES OF THE
USA,

                  Defendants – Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-01248-RWT)


Submitted:    September 28, 2009            Decided:   October 14, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tyrone Hurt appeals the district court’s order denying

relief   on    his   42    U.S.C.   § 1983    (2006)     complaint.      We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                     Hurt v.

Dep’t    of    Corrections,      No.    8:09-cv-01248-RWT      (D.    Md.     filed

June 2, 2009, entered June 3, 2009).               We deny the motion for

appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before      the   court   and   argument    would   not    aid    the

decisional process.



                                                                         AFFIRMED




                                         2